IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TINA JINNETTE HURLEY,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Petitioner,                    DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-750

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed July 29, 2014.

Petition for Writ of Certiorari.

Matt Shirk, Public Defender, and Elizabeth H. Webb, Assistant Public Defender,
Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Wes Paxson III, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.